


EXHIBIT 10.1
PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(Form 0001)


This Restricted Stock Unit Agreement (the “Agreement”), effective as of the Date
of Grant (as defined below), is between Pinnacle Foods Inc., a Delaware
corporation (the “Company”), and the participant identified on the Signature
Page hereto (the “Participant”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.


RECITALS:


WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and


WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the RSUs (as defined below) provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.
Definitions

. The following terms shall have the following meanings for purposes of this
Agreement:


(a)Date of Grant: the Date of Grant set forth on the Signature Page hereto.
(b)Employment: the term “Employment” shall mean (i) the Participant’s employment
if the Participant is an employee of the Company or any of its Affiliates or
Subsidiaries, (ii) the Participant’s services as a consultant, if the
Participant is a consultant to the Company or any of its Affiliates or
Subsidiaries and (iii) the Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.
(c)Plan: the Pinnacle Foods Inc. 2013 Omnibus Incentive Plan, as amended from
time to time.
(d)Restrictive Covenant Violation: the Participant’s breach of the Restrictive
Covenants set forth in Section 7 or any covenant regarding noncompetition,
nonsolicitation, noninterference, non-disparagement, confidentiality, or any
similar provision applicable to or agreed to by the Participant.
(e)Retirement: the Participant’s termination of Employment with the Company,
other than for Cause, following the date on which (i) the Participant’s age is
55 or greater, and (ii) the number of years of the Participant’s Employment and
other business relationships with the Company and any predecessor company is 10
or greater.
(f)Restricted Share Units or RSUs: the number of restricted stock units set
forth on the Signature Page hereto.
(g)Share: a share of Common Stock of the Company.
(h)Termination Date: the date upon which the Participant’s employment with the
Company and its Affiliates and Subsidiaries is terminated.




--------------------------------------------------------------------------------




2.
Grant of Units

. The Company hereby grants, as of the Date of Grant, the RSUs to the
Participant, each of which represents the right to receive one Share upon
vesting of such RSU, subject to and in accordance with the terms, conditions and
restrictions set forth in the Plan and this Agreement.


3.
RSU Account

. The Company shall cause an account (the “Unit Account”) to be established and
maintained on the books of the Company to record the number of RSUs credited to
the Participant under the terms of this Agreement. The Participant’s interest in
the Unit Account shall be that of a general, unsecured creditor of the Company.


4.
Vesting; Settlement

. The RSUs shall become vested in accordance with the schedule set forth in
Schedule I attached hereto. The Company shall deliver to the Participant without
charge, as of the applicable vesting date, one share of Common Stock for each
RSU (as adjusted under the Plan) which becomes vested and such vested RSU shall
be cancelled upon such delivery unless the RSU becomes vested as a result of a
termination of employment while the Participant was eligible for Retirement, in
which case the RSU will be settled on the date when the RSU would otherwise have
vested absent such termination of employment (provided, however, that if the
Participant shall have engaged in any Restrictive Covenant Violation prior to
the settlement date, then the unsettled RSU shall be forfeited and no Share will
be delivered thereunder).


5.
Dividend Equivalents

. A Participant holding unvested RSUs shall be entitled to be credited with a
dividend equivalent payment on each RSU upon the payment by the Company of any
cash dividends on Shares equal to the amount of such dividend per Share, which
dividend equivalent payment shall be payable in cash (or if elected by the
Committee in its sole discretion, in Shares having a Fair Market Value as of the
settlement date equal to the amount of such dividends), at the same time as the
underlying RSUs are settled following the vesting of RSUs. If any RSU is
forfeited, the Participant shall have no right to such dividend equivalent
payments in respect of such RSU.


6.
Termination of Employment

.
    
(a)Except as expressly set forth in Schedule I, in the event that the
Participant’s Employment with the Company and its Subsidiaries is terminated for
any reason, any unvested RSUs shall be forfeited and all of the Participant’s
rights hereunder with respect to such unvested RSUs shall cease as of the
Termination Date (unless otherwise provided for by the Committee in accordance
with the Plan).
(b)The Participant’s rights with respect to the RSUs shall not be affected by
any change in the nature of the Participant’s Employment so long as the
Participant continues to be an employee of the Company or any of its
Subsidiaries. Whether (and the circumstances under which) Employment has been
terminated and the determination of the Termination Date for the purposes of
this Agreement shall be determined by the Committee (or, with respect to any
Participant who is not a director or “officer” as defined under Rule 16a-1(f) of
the Securities Exchange Act of 1934, as amended, its designee, whose good faith
determination shall be final, binding and conclusive; provided, that such
designee may not make any such determination with respect to the designee’s own
Employment for purposes of the RSUs).
7.
Restrictive Covenants

. To the extent that the Participant and the Company (or an Affiliate of the
Company) is a party to an employment agreement with the Company containing
noncompetition, nonsolicitation, noninterference,




--------------------------------------------------------------------------------




non-disparagement, or confidentiality restrictions (or two or more such
restrictions), those restrictions and related enforcement provisions under such
employment agreement shall govern and the following provisions of this Section 7
shall not apply.


(a)    Competitive Activity.
(i)    The Participant shall be deemed to have engaged in “Competitive Activity”
if, during the period commencing on the date hereof and ending on the later of
(x) the date that is 12 months after the date the Participant’s employment with
the Company and its Subsidiaries is terminated or (y) the maximum number of
years of base salary the Participant is entitled to receive as severance under
any agreement with, or plan or policy of the Company or an Affiliate (the
“Restricted Period”), the Participant, whether on the Participant’s own behalf
or on behalf of or in conjunction with any other person or entity, directly or
indirectly violates any of the following prohibitions:
(A)During the Restricted Period, the Participant will not solicit or assist in
soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:
(1)    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of Employment;
(2)    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the Company during the one year immediately preceding the Participant’s
termination of Employment; or
(3)    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of Employment.
(B)During the Restricted Period, the Participant will not directly or
indirectly:
(1)    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the Termination Date (and for such purpose,
a “core brand” shall be any brand generating annual revenues in an amount equal
to at least 5% of the Company’s annual revenues, in the fiscal year preceding
the fiscal year of such Termination Date) in any geographical area that is
within 100 miles from any geographical area where the Company or its Affiliates
manufactures and markets its products or services (a “Competitive Business”);
(2)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(3)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or




--------------------------------------------------------------------------------




(4)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.
(C)Notwithstanding anything to the contrary in this Agreement, the Participant
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in a Competitive Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Participant
(i) is not a controlling person of, or a member of a group which controls, such
person and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.
(D)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(1)solicit or encourage any employee of the Company or its Affiliates to leave
the employment of the Company or its Affiliates; or
(2)hire any such employee who was employed by the Company or its Affiliates as
of the date of the Participant’s termination of Employment with the Company or
who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
Employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s Employment with the Company.
(3)During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 7(a)(i)(D)
(i)It is expressly understood and agreed that although the Participant and the
Company consider the restrictions contained in this Section 7 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against the Participant, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein
(iii)    The period of time during which the provisions of this Section 7 shall
be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
(b)    Confidentiality.
(i)    The Participant will not at any time (whether during or after the
Participant’s Employment with the Company) (x) retain or use for the benefit,
purposes or account of the Participant or any other person; or (y) disclose,
divulge, reveal, communicate, share, transfer




--------------------------------------------------------------------------------




or provide access to any person outside the Company (other than its professional
advisers who are bound by confidentiality obligations), any non-public,
proprietary or confidential information -including without limitation trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals - concerning the past,
current or future business, activities and operations of the Company, its
Subsidiaries or Affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board or the Chief Executive
Officer of the Company.
(ii)    “Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to the
Participant (A) by a third party without breach of any confidentiality
obligation, or (B) prior to the Participant’s Employment as a result of the
Participant’s prior experience related to the business of manufacturing and
marketing food products; or (iii) required by law to be disclosed (including via
subpoena); provided that the Participant shall give prompt written notice to the
Company of such requirement of law, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this restriction upon the Participant; provided, that the Participant may
disclose to any prospective future employer any of the termination notice
provisions under any agreement between the Participant and the Company (or an
Affiliate of the Company) and the provisions of this Section 7(b) provided they
agree to maintain the confidentiality of such terms.
(iv)    Upon termination of the Participant’s Employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its Affiliates and
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and his or her rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Participant’s
possession or control of which the Participant is or becomes aware.




--------------------------------------------------------------------------------




(c)    Repayment of Proceeds. If the Participant engages in Competitive Activity
or breaches the confidentiality provisions of Section 7, or if the Company
discovers after a termination of employment that grounds for Cause existed at
the time thereof, then the Participant shall be required (in addition to any
other remedy available (on a non-exclusive basis) to pay to the Company, within
ten business days following the first date on which the Participant engages in
such Competitive Activity or first breaches such provisions (or in the case of a
discovery of grounds for Cause, upon the Company’s request therefor), an amount
equal to the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) the Participant received upon the sale or other
disposition of, or distributions or dividends in respect of, the RSUs or any
Shares received in settlement of the RSUs.
8.
No Right to Continued Employment

. Neither the Plan nor this Agreement nor the granting of the RSUs evidenced
hereby shall be construed as giving the Participant the right to be retained in
the employ of, or in any consulting relationship to, the Company or any
Affiliate. Further, the Company or any Affiliate may at any time dismiss the
Participant or discontinue any consulting relationship, free from any liability
or any claim under the Plan or this Agreement, except as otherwise expressly
provided herein.


9.
Transferability

. The Participant may not assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the RSUs or the Participant’s right under the RSUs to
receive Shares, except other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or an Affiliate; provided that the designation of a beneficiary (if
permitted by the Committee) shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.


10.
No Rights as a Stockholder

. The Participant’s interest in the RSUs shall not entitle the Participant to
any rights as a stockholder of the Company. The Participant shall not be deemed
to be the holder of, or have any of the rights and privileges of a stockholder
of the Company in respect of, the Shares unless and until such Shares have been
issued to the Participant in accordance with Section 11.


11.
Issuance of Shares; Tax Withholding

. Subject to Section 4, upon the vesting of an RSU, the Company shall, as soon
as reasonably practicable (and, in any event, within 2.5 months) following the
applicable vesting date, issue the Share underlying such vested RSU to the
Participant, free and clear of all restrictions, less a number of Shares equal
in value (using the closing price per Share on the New York Stock Exchange (or
other principal exchange on which the Shares then trade) on the trading day
immediately prior to the date of delivery of the Shares) to the minimum amount
necessary to satisfy Federal, state, local or foreign withholding tax
requirements, if any (“Withholding Taxes”) in accordance with Section 14(d) of
the Plan (unless the Participant shall have made other arrangements acceptable
to the Company to pay such Withholding Taxes, in which case the full number of
Shares shall be issued). Any fractional Share which would otherwise be delivered
shall be cancelled and only a whole number of Shares shall be delivered. The
Company shall pay any costs incurred in connection with issuing the Shares. Upon
the issuance of the Shares to the Participant, the Participant’s Unit Account
shall be eliminated. Notwithstanding anything in this Agreement to the contrary,
the Company shall have no obligation to issue or transfer the Shares as
contemplated by this Agreement unless and until such issuance or transfer shall
comply with all relevant provisions of law and the requirements of any stock
exchange on which the Company’s shares are listed for trading.






--------------------------------------------------------------------------------




12.
Severability

. Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.




13.
Successors in Interest

. Any successor to the Company shall have the benefits of the Company under, and
be entitled to enforce, this Agreement. Likewise, the Participant’s legal
representative shall have the benefits of Participant under, and be entitled to
enforce, this Agreement. All obligations imposed upon the Participant and all
rights granted to the Company under this Agreement shall be final, binding and
conclusive upon the Participant’s heirs, executors, administrators and
successors.


14.
Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation

. By accepting this Agreement and the grant of the RSUs contemplated hereunder,
the Participant expressly acknowledges that (a) the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) the
grant of RSUs is a one-time benefit that does not create any contractual or
other right to receive future grants of RSUs, or benefits in lieu of RSUs; (c)
all determinations with respect to future grants of RSUs, if any, including the
grant date, the number of Shares granted and the applicable vesting terms, will
be at the sole discretion of the Company; (d) the Participant’s participation in
the Plan is voluntary; (e) the value of the RSUs is an extraordinary item of
compensation that is outside the scope of the Participant’s employment contract,
if any, and nothing can or must automatically be inferred from such employment
contract or its consequences; (f) grants of RSUs are not part of normal or
expected compensation for any purpose and are not to be used for calculating any
severance, resignation, bonuses, pension or retirement benefits or similar
payments, the Participant waives any claim on such basis, and for the avoidance
of doubt, the RSUs shall not constitute an “acquired right” under the applicable
law of any jurisdiction; and (g) the future value of the underlying Shares is
unknown and cannot be predicted with certainty. In addition, the Participant
understands, acknowledges and agrees that the Participant will have no rights to
compensation or damages related to RSU proceeds in consequence of the
termination of the Participant’s Employment for any reason whatsoever and
whether or not in breach of contract.


15.
Section 409A

. This Agreement is intended to comply with the provisions of Section 409A of
the Code and the regulations promulgated thereunder. Without limiting the
foregoing, the Committee shall have the right to amend the terms and conditions
of this Agreement in any respect as may be necessary or appropriate to comply
with Section 409A of the Code or any regulations promulgated thereunder,
including without limitation by delaying the issuance of the Shares contemplated
hereunder.


16.
Book Entry Delivery of Shares

. Whenever reference in this Agreement is made to the issuance or delivery of
certificates representing one or more Shares, the Company may elect to issue or
deliver such Shares in book entry form in lieu of certificates.


17.
Electronic Acceptance; Agreement by the Participant; Forfeiture upon Failure to
Accept

. The Company may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system




--------------------------------------------------------------------------------




established and maintained by the Company or a third party designated by the
Company. By accepting the RSUs (including through electronic means), the
Participant agrees to be bound by the terms, conditions, and restrictions set
forth in the Plan, this Agreement, and the Company’s policies, as in effect from
time to time, relating to the Plan. The Participant's rights under the RSUs will
lapse ninety (90) days from the Date of Grant, and the RSUs will be forfeited on
such date if the Participant shall not have accepted this Agreement by such
date. For the avoidance of doubt, the Participant's failure to accept this
Agreement shall not affect the Participant’s continuing obligations under any
other agreement between the Company and the Participant.


18.
Prior Agreements; Full Satisfaction

.


(a)This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof, including the Restrictive Covenants, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof, provided that if the Company or its Affiliates is a party to
one or more agreements with the Participant related to the matters subject to
Section 7 other than an agreement which is an “employment agreement” for the
purposes of Section 7 hereof, such other agreements shall remain in full force
and effect and continue in addition to this Agreement and nothing in this
Agreement or incorporated by reference shall supersede or replace any other
confidentiality, non-competition, non-solicitation, non-disparagement or similar
agreement entered into between the Participant and the Company (or any
subsidiary or Affiliate) to the extent that such agreement is more protective of
the business of the Company or any subsidiary or Affiliate), and provided,
further, that to the extent a Participant is party to any agreement that would,
by its terms, vary the terms of this Agreement (other than with respect to the
matters subject to Section 7 hereof) or provide more favorable rights and
remedies to the Participant, such terms will be deemed amended and shall not
apply to the RSUs granted herein. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
therein.
(b)This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter, subject to the provisos in the
first sentence of Section 19(a). The RSUs granted herein are in full
satisfaction of any equity grants or long-term stock-based incentive awards set
forth in any offer letter or description of the Participant’s terms of
employment entered into by and between the Participant and the Company or
provided to the Participant by the Company.
19.
Securities Laws

. The Company reserves the right to impose other requirements on the
Participant's participation in the Plan, on the RSUs and on any Shares acquired
under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require the Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing. Upon the acquisition of any Shares pursuant to the
settlement of an RSU, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.


20.
Notices

. Any notice necessary under this Agreement shall be addressed to the Company in
care of its Treasurer and a copy to the General Counsel, each copy addressed to
the principal Participant office of the Company and to the Participant at the
address appearing in the personnel records of the Company for the Participant or
to either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.






--------------------------------------------------------------------------------




21.
Governing Law

. This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to conflicts of laws.


22.
Award Subject to Plan

. The Participant acknowledges that the Participant has received and read a copy
of the Plan. The RSUs granted hereunder and the Shares received upon settlement
of the RSUs are subject to the Plan. The terms and provisions of the Plan, as it
may be amended from time to time, are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.


23.
Amendment

. The Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate this Agreement, but no such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination shall materially adversely affect the rights of the Participant
hereunder without the consent of the Participant. The Participant acknowledges
that a waiver by the Company of breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other provision of this
Agreement, or of any subsequent breach by the Participant or any other
participant in the Plan.
[Signatures follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant.




Participant:


Date of Grant: April 1, 2014


Restricted Stock Units Granted:     












______________________________
Participant








--------------------------------------------------------------------------------






Agreed and accepted:


PINNACLE FOODS INC.
 
By:
/s/ M. Kelley Maggs
 
By: M. Kelley Maggs
 
Its: EVP - General Counsel







--------------------------------------------------------------------------------






Schedule I


Vesting


1. Vesting. Subject to the Participant’s continued Employment, the RSUs shall
become vested as to 100% of the RSUs on the third (3rd) anniversary of the Date
of Grant. Notwithstanding any other provision of this Agreement to the contrary,
in the event of a Change in Control, the RSUs shall, to the extent not then
vested or previously forfeited or cancelled, become fully vested.


2. Termination of Employment


(a)A portion of the RSUs granted hereunder shall become immediately vested as of
the Termination Date and settled in accordance with Section 5(c) if the
Participant’s Employment with the Company and its Subsidiaries shall be
terminated (i) by the Company or any Subsidiary due to or during Participant’s
Disability or due to Participant’s death, or (ii) by either party when the
Participant is eligible for Retirement (unless the termination is by the Company
with Cause, or by the Participant when grounds existed for Cause at the time
thereof), with the number of RSUs equal to (x) a fraction, the numerator of
which is the number of days between the Date of Grant and the Termination Date,
inclusive, and the denominator of which is 1095, multiplied by (y) the total
number of RSUs granted hereunder.
(b)Notwithstanding any provision of this Agreement to the contrary, any RSU
which becomes vested in accordance with Section 2(a) of this Schedule I shall
thereafter be settled and the respective Shares issued to the Participant in
accordance with Sections 4 and 11.




